DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to arguments regarding Iwakura, the examiner notes that “the supervised pattern includes a rule for labeling the training example without input by a user;” is further taught by Iwakura in Paragraph [0033] “FIG. 3 represents supervised data used when an information extracting rule that allows extraction of information on “Relation indication word or phrase “between “PERSON” and “ORGANIZATION” from a text is prepared.” The supervised pattern includes a rule for labeling the training example without input by a user is taught as supervised data used when an information extracting rule that allows extraction of information on “Relation indication word or phrase “between “PERSON” and “ORGANIZATION” from a text.
The examiner acknowledges that Iwakura generates the supervised data via the supervised data generating unit 130 as taught in paragraph [0037]. However, in light of the clarifying amendments the examiner has updated grounds of rejection to include Hackstein (US20120304008), which more explicitly discloses a rule based artificial training feature vector generation approach as provided. 

In response to arguments regarding Oh, the examiner notes that Oh teaches "receive clue information indicating a basis for extracting an extraction result from the first training example,"
In fact, the claim under broadest reasonable interpretation, a “clue” can be understood as any keyword or input used to help identify or classify data. The examiner suggests amending claims to achieve a narrower interpretation. The high level arguments provided are not sufficient in overcoming the method of using clue expressions for specifying, in each of the answer candidates as taught in paragraph [0016] of Oh.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura (U.S. 20050261889) in view of Oh (U.S. 20160155058) and Hackstein (US20120304008).

Regarding claim 1, Currently Amended) An information extraction support device (Iwakura: Paragraph [0029] “an apparatus for extracting information, and a computer product” Information extraction support device is taught as an apparatus for extracting information.), comprising: one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) configured to receive input of a first training example for learning a model used in at least one of extraction of information and extraction of a relation between a plurality of pieces of information (Iwakura: Paragraph [0032] “For example, a sentence ‘Price dropped <MONEY>200 Yen</MONEY>.’ is supervised data which is used to induce information extracting rule for “MONEY” expression from a text. Here, the ‘<MONEY>200 yen </MONEY>’ indicates that “200 yen” is “MONEY”. expression By using such supervised data, an information extracting rule for “MONEY” expression from a text can be prepared.” Receive input of a first training example for learning a model used in at least one of extraction of information and extraction of a relation between a plurality of pieces of information is taught as a sentence ‘Price dropped <MONEY>200 Yen</MONEY>.’ is inputted as a first training example to induce information extracting rule for “MONEY” expression from a text.);… generate a supervised pattern for generating a training example used for learning using the first training example… (Iwakura: Paragraph [0037-0038] “The validity determining unit 140 is a processing unit that determines whether generated data prepared by the supervised data generating unit 130 is correct, and when determination is affirmative, adds the generated data to the supervised-data storage unit… the validity determining unit 140 adds the generated data to the supervised data to make learning and evaluates the learned result using test data. When the evaluation result is higher than an evaluation result obtained before addition of the generated data, the validity determining unit 140 determines that the generated data is proper.” Generate a supervised pattern for generating a training example used for learning using the first training example is taught as adding the generated data to the supervised data storage unit in order to be further used for learning. The determination result is determines whether the generated data is used for further learning.) , the supervised pattern includes a rule for labeling the training example without input by a user (Iwakura: Paragraph [0033] “FIG. 3 represents supervised data used when an information extracting rule that allows extraction of information on “Relation indication word or phrase “between “PERSON” and “ORGANIZATION” from a text is prepared.” The supervised pattern includes a rule for labeling the training example without input by a user is taught as supervised data used when an information extracting rule that allows extraction of information on “Relation indication word or phrase “between “PERSON” and “ORGANIZATION” from a text.); …
Iwakura does not explicitly disclose… receive clue information indicating a basis for extracting an extraction result from the first training example, the extraction result being at least one of the information and the relation between the plurality of pieces of information;… and the clue information generate a second training example using the supervised pattern; and output the second training example and the clue information that is used to generate the supervised pattern.  
Oh further teaches… receive clue information indicating a basis for extracting an extraction result from the first training example (Oh: Paragraph [0016] “ clue expression specifying means for specifying, in each of the answer candidates, an expression serving as a clue for specifying a causal relation expression; causal relation expression specifying means for specifying a causal relation expression consisting of a cause part and a result part of the causal relation connected by a clue expression specified by the clue expression specifying means, in each of the answer candidates; ” Receive clue information indicating a basis for extracting an extraction result from the first training example is taught as a clue word/expression in each answer candidate [i.e. first training example] which is used to determine a match or extracting expressions as answers.), the extraction result being at least one of the information and the relation between the plurality of pieces of information (Oh: Paragraph [0016] “clue expression specifying means for specifying, in each of the answer candidates, an expression serving as a clue for specifying a causal relation expression; causal relation expression specifying means for specifying a causal relation expression consisting of a cause part and a result part of the causal relation connected by a clue expression specified by the clue expression specifying means” The extraction result being at least one of the information and the relation between the plurality of pieces of information is taught as extracting the words based on the clue expressions along with the casual relationship identified from the input.);… and the clue information (Oh: Paragraph [0016] “clue expression specifying means for specifying, in each of the answer candidates, an expression serving as a clue for specifying a causal relation expression;” The clue information is taught as the clue expression.)… and the clue information that is used to generate the supervised pattern (Oh: Paragraph [0038] “causal relation expressions existing in texts prepared for searching an answer are recognized, and by supervised learning using appropriate features, an answer to the question is specified from the texts.” The clue information that is used to generate the supervised pattern is taught as the causal relation expressions identified by the clue expressions used for supervised learning [i.e. expression patterns].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified systems of extracting information from a text of Iwakura with clue expressions of Oh in order to implement a method of using clue expressions to identify causal relationships between documents, thereby utilizing the causal relations which directly leads to higher accuracy in extracting an answer (Oh: Paragraph [0042] “a causal relation relevant as an answer to the question from the causal relations directly leads to higher accuracy in extracting an answer or answers to why-type questions.”).
Iwakura in view of Oh do not explicitly disclose generate a second training example using the supervised pattern; and output the second training example
Hackstein further teaches generate a second training example using the supervised pattern (Hackstein: Paragraph [0012] “ Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” [0057] “Using probabilities in accordance with the set of manually defined rules, a set of artificial sample feature vectors is generated 820 in accordance with a technique as exemplified above.” Generate a second training example using the supervised pattern is taught as using probabilities in accordance with the set of rules, a set of artificial sample feature vectors is generated.); and output the second training example (Hackstein: Paragraph [0054] “One hundred artificial samples 650 generated through the above rule-based procedure are shown as circles in the graph” Output the second training example is taught as one hundred artificial samples 650 generated through the above rule-based procedure as displayed in the graph.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura and Oh with the artificial rule based sample generation of Hackstein in order to improve the boundary over the confidence boundary determined using the actual training sample, thereby using artificial samples to more accurately classify data. In other words, Hackstein utilizes generated training samples to more accurately train the classifier (Hackstein: Paragraph [0042] “Specifically, the new decision boundary 725 improves over the boundary 325 produced using the actual training sample (FIG. 3), the boundary 425 produced using the simple rules only (FIG. 4) and the boundary 625 produced using only the artificial samples to represent the fault”).

Claim 10 and 11 are similarly rejected refer to claim 1 for further analysis.

Regarding claim 2, (Original) Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 1, Iwakura teaches wherein the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to receive input of a determination result indicating whether the … training example is correct (Iwakura: Paragraph [0037] “The validity determining unit 140 is a processing unit that determines whether generated data prepared by the supervised data generating unit 130 is correct, and when determination is affirmative, adds the generated data to the supervised-data storage unit” Receive input of a determination result indicating whether the …training example is correct is taught as determining whether the generated data prepared by the supervised data generating unit is correct.), and the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to update the generated supervised pattern based on the determination result (Iwakura: Paragraph [0037-0038] “The validity determining unit 140 is a processing unit that determines whether generated data prepared by the supervised data generating unit 130 is correct, and when determination is affirmative, adds the generated data to the supervised-data storage unit… the validity determining unit 140 adds the generated data to the supervised data to make learning and evaluates the learned result using test data. When the evaluation result is higher than an evaluation result obtained before addition of the generated data, the validity determining unit 140 determines that the generated data is proper.” Update the generated supervised pattern based on the determination result is taught as adding the generated data to the supervised data storage unit in order to be further used for learning. The determination result is determines whether the generated data is used for further learning.).  
Hackstein further teaches the second training example (Hackstein: Paragraph [0012] “ Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” [0057] “Using probabilities in accordance with the set of manually defined rules, a set of artificial sample feature vectors is generated 820 in accordance with a technique as exemplified above.” Generate a second training example using the supervised pattern is taught as using probabilities in accordance with the set of rules, a set of artificial sample feature vectors is generated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura and Oh with the artificial rule based sample generation of Hackstein in order to improve the boundary over the confidence boundary determined using the actual training sample, thereby using artificial samples to more accurately classify data. In other words, Hackstein utilizes generated training samples to more accurately train the classifier (Hackstein: Paragraph [0042] “Specifically, the new decision boundary 725 improves over the boundary 325 produced using the actual training sample (FIG. 3), the boundary 425 produced using the simple rules only (FIG. 4) and the boundary 625 produced using only the artificial samples to represent the fault”).

Regarding claim 3, (Original) Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 2, Iwakura further teaches wherein the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to… using the updated supervised pattern (Iwakura: Paragraph [0013] “machine learning using generated supervised data, according to still another aspect of the present invention, includes a generating unit that generates the supervised data to produce new generated data, and a learning unit that learns the information extracting rule using the generated data.” Using the updated supervised pattern is taught as the supervised data to produce new generated data [i.e. third training example]), and the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to output a difference between [training examples] (Iwakura: Paragraph [0013] “machine learning using generated supervised data, according to still another aspect of the present invention, includes a generating unit that generates the supervised data to produce new generated data, and a learning unit that learns the information extracting rule using the generated data.” Configured to output a difference between the second training example and the third training example is taught as the generated supervised data [i.e. second training example] to produce new generated data [i.e. third training example] and the learning unit learns from the generated data. Refer to claim 3 of Iwakura which teaches a difference between the generated data and the supervised data.).  
Hackstein further teaches … generate a third training example (Hackstein: Paragraph [0054] “One hundred artificial samples 650 generated through the above rule-based procedure are shown as circles in the graph” The third training example is taught as one hundred artificial samples 650 generated through the above rule-based procedure as displayed in the graph.)… second training example (Hackstein: Paragraph [0012] “ Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” [0057] “Using probabilities in accordance with the set of manually defined rules, a set of artificial sample feature vectors is generated 820 in accordance with a technique as exemplified above.” Generate a second training example using the supervised pattern is taught as using probabilities in accordance with the set of rules, a set of artificial sample feature vectors is generated.) and the third training example (Hackstein: Paragraph [0054] “One hundred artificial samples 650 generated through the above rule-based procedure are shown as circles in the graph” The third training example is taught as one hundred artificial samples 650 generated through the above rule-based procedure as displayed in the graph.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura and Oh with the artificial rule based sample generation of Hackstein in order to improve the boundary over the confidence boundary determined using the actual training sample, thereby using artificial samples to more accurately classify data. In other words, Hackstein utilizes generated training samples to more accurately train the classifier (Hackstein: Paragraph [0042] “Specifically, the new decision boundary 725 improves over the boundary 325 produced using the actual training sample (FIG. 3), the boundary 425 produced using the simple rules only (FIG. 4) and the boundary 625 produced using only the artificial samples to represent the fault”).

Regarding claim 4, (Original) Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 1, Oh further teaches wherein the one or more hardware processors (Oh: Paragraph [0124] “a CPU (Central Processing Unit) 356, a bus 366 connected to CPU 356,” A CPU is taught as the one or more hardware processors.) are further configured to receive a keyword used for searching information (Oh: Paragraph [0059] “a method of document search using a content word extracted from the question as a keyword may be applied” To receive a keyword used for searching information is taught as a keyword used for searching.) including the first training example as the clue information (Oh: Paragraph [0075] “a clue word specifying unit 220 specifying, in each input answer candidate” The first training example as the clue information is taught as clue word which is in the answer candidate [i.e. first training example].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified systems of extracting information from a text of Iwakura with clue expressions of Oh in order to implement a method of using clue expressions to identify causal relationships between documents, thereby utilizing the causal relations which directly leads to higher accuracy in extracting an answer (Oh: Paragraph [0042] “a causal relation relevant as an answer to the question from the causal relations directly leads to higher accuracy in extracting an answer or answers to why-type questions.”).

Regarding claim 5, Original) Iwakura in view of Oh and Hackstein teach the information extraction support device according to claim 1, Iwakura further teaches wherein the supervised pattern is a pattern for generating a training example (Iwakura: Paragraph [0011] “an information extracting rule obtained by machine learning using supervised data,” The supervised pattern is a pattern for generating a training example is taught as the extracting rule obtained by machine learning using supervised data. The rule is used to generate supervised training data [i.e. training example]) and a determination result indicating whether the training example is correct (Iwakura: Paragraph [0037] “The validity determining unit 140 is a processing unit that determines whether generated data prepared by the supervised data generating unit 130 is correct, and when determination is affirmative, adds the generated data to the supervised-data storage unit” A determination result indicating whether the training example is correct is taught as determining whether the generated data prepared by the supervised data generating unit is correct.), the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to… and a determination result of the … training example (Iwakura: Paragraph [0047] “The evaluation data storage unit 190 is a storage unit that stores test data used when correctness of generated data is evaluated and termination conditions for a supervised data generating processing.” A determination result of the second training example is taught as the newly generated data which is stored based on the correctness of the new generated data [i.e. determination result].), and the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to associate the supervised pattern with the determination result of the …training example generated using the supervised pattern and to output the associated result (Iwakura: Paragraph [0037-0038] “The validity determining unit 140 is a processing unit that determines whether generated data prepared by the supervised data generating unit 130 is correct, and when determination is affirmative, adds the generated data to the supervised-data storage unit.” Associated the supervised pattern with the determination result of the second training example generated using the supervised pattern and to output the associated result is taught as determines whether generated data prepared by the supervised data generating unit is correct and then stores the generated data based on the supervised learning.)
Hackstein further teaches generate, using the supervised pattern, the second training example… second… second (Hackstein: Paragraph [0012] “ Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” [0057] “Using probabilities in accordance with the set of manually defined rules, a set of artificial sample feature vectors is generated 820 in accordance with a technique as exemplified above.” Generate a second training example using the supervised pattern is taught as using probabilities in accordance with the set of rules, a set of artificial sample feature vectors is generated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura and Oh with the artificial rule based sample generation of Hackstein in order to improve the boundary over the confidence boundary determined using the actual training sample, thereby using artificial samples to more accurately classify data. In other words, Hackstein utilizes generated training samples to more accurately train the classifier (Hackstein: Paragraph [0042] “Specifically, the new decision boundary 725 improves over the boundary 325 produced using the actual training sample (FIG. 3), the boundary 425 produced using the simple rules only (FIG. 4) and the boundary 625 produced using only the artificial samples to represent the fault”).

Regarding claim 6, (Original) Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 1, Iwakura teaches the wherein the supervised pattern defines a condition to be satisfied by a training example used for learning (Iwakura: Paragraph [0051] “An information extracting rule, “Two words before MONEY expression is product” and “Two words before MONEY expression is price” is obtained from the automatically generated supervised data, “Price of this product is 200 Yen.” and “This product price is 200 Yen.”. Naturally, information extracting rule, “Two words after MONEY expression is price” can be obtained from the original supervised data “200 Yen is price of this product.”. Accordingly, by generating supervised data according to such a work order operation, a new information extracting rule can be obtained, so that precision of information extraction can be improved.” The supervised pattern defines a condition to be satisfied by a training example used for learning is taught as the information extracting rule which is used to obtain an expression from the supervised data. Which is further validated by the determining unit to define the correctness [i.e. condition]. ), and the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to generate the …training example satisfying the condition (Iwakura: Paragraph [0036] “generates supervised data selected by the generation target selecting unit 120 to prepare generated data which is new supervised data.” Configured to generate the second training example satisfying the condition is taught as the new supervised data which is further evaluated based on correctness [i.e. satisfying the condition]).  
Hackstein further teaches second training example (Hackstein: Paragraph [0012] “ Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” [0057] “Using probabilities in accordance with the set of manually defined rules, a set of artificial sample feature vectors is generated 820 in accordance with a technique as exemplified above.” Generate a second training example using the supervised pattern is taught as using probabilities in accordance with the set of rules, a set of artificial sample feature vectors is generated.) and the third training example (Hackstein: Paragraph [0054] “One hundred artificial samples 650 generated through the above rule-based procedure are shown as circles in the graph” The third training example is taught as one hundred artificial samples 650 generated through the above rule-based procedure as displayed in the graph.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura and Oh with the artificial rule based sample generation of Hackstein in order to improve the boundary over the confidence boundary determined using the actual training sample, thereby using artificial samples to more accurately classify data. In other words, Hackstein utilizes generated training samples to more accurately train the classifier (Hackstein: Paragraph [0042] “Specifically, the new decision boundary 725 improves over the boundary 325 produced using the actual training sample (FIG. 3), the boundary 425 produced using the simple rules only (FIG. 4) and the boundary 625 produced using only the artificial samples to represent the fault”).

Regarding claim 7, (Original) Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 1, Iwakura teaches wherein the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to generate the supervised pattern to which a degree of importance is associated (Iwakura: Paragraph [0076] “As a result, extraction F-measure was increased from 60.7% to 64.1% was obtained. In the SVM, experiment was performed by using polynomial kernel with the degree of 2. As a result, extraction F-measure was increased from 70.3% to 70.6%.” [0008] “constructing a final classifying machine by a majority rule with weight.” Generate the supervised pattern to which a degree of importance is associated is taught as the SVM experiment associated with the rule with the weight. Weights are known to specify a degree of importance of the pattern), and the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to change the supervised pattern generating the … training example in accordance with the degree of importance (Iwakura: Paragraph [0076] “As a result, extraction F-measure was increased from 60.7% to 64.1% was obtained. In the SVM, experiment was performed by using polynomial kernel with the degree of 2. As a result, extraction F-measure was increased from 70.3% to 70.6%.” [0008] “constructing a final classifying machine by a majority rule with weight.” Change the supervised pattern generating the second training example in accordance with the degree of importance is taught as the SVM experiment associated with the rule with the weight. Weights are known to specify a degree of importance of the pattern. The supervised learning system is further updated based on the generated data related to the weight or degree of importance.).  
 Hackstein further teaches the second training example (Hackstein: Paragraph [0012] “Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” [0057] “Using probabilities in accordance with the set of manually defined rules, a set of artificial sample feature vectors is generated 820 in accordance with a technique as exemplified above.” Generate a second training example using the supervised pattern is taught as using probabilities in accordance with the set of rules, a set of artificial sample feature vectors is generated.) and the third training example (Hackstein: Paragraph [0054] “One hundred artificial samples 650 generated through the above rule-based procedure are shown as circles in the graph” The third training example is taught as one hundred artificial samples 650 generated through the above rule-based procedure as displayed in the graph.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura and Oh with the artificial rule based sample generation of Hackstein in order to improve the boundary over the confidence boundary determined using the actual training sample, thereby using artificial samples to more accurately classify data. In other words, Hackstein utilizes generated training samples to more accurately train the classifier (Hackstein: Paragraph [0042] “Specifically, the new decision boundary 725 improves over the boundary 325 produced using the actual training sample (FIG. 3), the boundary 425 produced using the simple rules only (FIG. 4) and the boundary 625 produced using only the artificial samples to represent the fault”).

Regarding claim 8, (Original) Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 1, Iwakura further teaches the wherein the one or more hardware processors (Iwakura: Paragraph [0082] “a CPU” One or more hardware processors is taught as a CPU.) are further configured to learn the model using atFiling Date:August 29, 2017 least one of  (Iwakura: Paragraph [0077] “the validity determining unit 140 causes the rule learning unit 150 to learn the generated data and the supervised data and causes the extracting unit 170 to perform information extraction using test data, and the validity determining unit 140 evaluates the result obtained and utilizes the generated data as supervised data when addition of the generated data indicates improvement as compared with the supervised data before the addition in the evaluated result.” Learn the model using atFiling Date:August 29, 2017 least one of the second training example is taught as the learning unit to learn based on the generated data and the supervised data.) and a training example newly generated using the supervised pattern (Iwakura: Paragraph [0077] “the validity determining unit 140 causes the rule learning unit 150 to learn the generated data and the supervised data and causes the extracting unit 170 to perform information extraction using test data, and the validity determining unit 140 evaluates the result obtained and utilizes the generated data as supervised data when addition of the generated data indicates improvement as compared with the supervised data before the addition in the evaluated result.” A training example newly generated using the supervised pattern is taught as the generated data based on the supervised data.).  

Regarding claim 9, (Original) Iwakura in view of Oh teaches the information extraction support device according to claim 1, wherein the one or more hardware processors (Oh: Paragraph [0124] “a CPU (Central Processing Unit) 356, a bus 366 connected to CPU 356,” A CPU is taught as the one or more hardware processors.) are further configured to output another training example (Oh: Paragraph [0020] “and outputting an answer candidate having the highest score as an answer to the question” Output another training example is taught as outputting an answer candidate.) with the same or similar clue information as the second training example (Oh: Paragraph [0071] “a clue word storage unit 58 storing clues for causal relation, looked up by causal relation recognizing unit 60 when specifying causal relation in answer candidates;” The same or similar clue information as the second training example is taught as the clues used from the clue word storage which are used to determine causal relation for answer candidates. Examiner notes that it would be obvious to iterate the learning more than once for multiple answer candidates based on the clues in the storage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified systems of extracting information from a text of Iwakura with clue expressions of Oh in order to implement a method of using clue expressions to identify causal relationships between documents, thereby utilizing the causal relations which directly leads to higher accuracy in extracting an answer (Oh: Paragraph [0042] “a causal relation relevant as an answer to the question from the causal relations directly leads to higher accuracy in extracting an answer or answers to why-type questions.”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura (U.S. 20050261889) in view of Oh (U.S. 20160155058), Hackstein (US20120304008) and Sadri (U.S. 20060242130).

Regarding claim 12, Iwakura in view of Oh and Hackstein teaches the information extraction support device according to claim 1, Oh further teaches wherein the clue information is selected (Oh: Paragraph [0075] “a clue word specifying unit 220 specifying, in each input answer candidate, any word stored in causal relation clue word storage unit 58; a CRF model 222 trained in advance to specify a cause part and a result part of the causal relation expression connected by the word, once the clue word is specified in the answer candidate;” The clue information is selected or input by a user is taught as the input answer candidates which are used to determine the clues are input by a user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified systems of extracting information from a text of Iwakura with clue expressions of Oh in order to implement a method of using clue expressions to identify causal relationships between documents, thereby utilizing the causal relations which directly leads to higher accuracy in extracting an answer (Oh: Paragraph [0042] “a causal relation relevant as an answer to the question from the causal relations directly leads to higher accuracy in extracting an answer or answers to why-type questions.”).
	Iwakura in view of Oh and Hackstein does not explicitly disclose … input by a user…
Sadri further teaches input by a user (Sadri: Paragraph [0004] “The user enters one or more keywords (search terms) into a search engine of choice, via the browser.” The keywords input by a user are taught as the clues input by a user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Iwakura, Oh and Hackstein in order to implement a method of using user feedback to input keywords, thereby helping to learn, adapt, and improve search engine performance (Sadri: Paragraph [0006] “using user feedback to learn, adapt, and improve search engine performance.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127